Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 14-August-2020, applicant has filed a set of amendments with arguments and remarks on 22-October-2020. A summary of the amendments follows.
Independent claim 1 has been amended to change the phrase “a method of a transmitter” in the preamble to the claim to read “A method performed by a transmitter”. This is in response to the U.S.C. 112(b) rejection of claims 1-7 in the Non-Final Office Action of 14-August-2020. In addition, the phrase “determining an incapable pattern” has been changed to read “identifying an incapable pattern”. The phrase “determining a set of candidate puncturing patterns” has also been modified to read “identifying a set of candidate puncturing patterns”. A new limitation has been added stating “identifying a bit-channel reliability of the transmitter in the wireless communication system”. The limitation “selecting a puncturing pattern from the set of candidate puncturing patterns based on a bit-channel reliability” has been modified to read “selecting a puncturing pattern from the set of candidate puncturing patterns based on the identified bit-channel reliability”. The phrase “and encoding an information bit” has been modified to read “. In addition, a limitation has been added at the end of the claim stating “and transmitting, to a receiver, the encoded information bit”.
“determining” to “identifying”.
Dependent claim 3 has been amended to change both instances of the word “determining” to “identifying”.
Dependent claim 4 has been amended to change the word “determining” to “identifying”.
Dependent claim 5 has been amended to change the phrase “an one-to-one relationship” to “a one-to-one relationship”.
Dependent claim 6 has been amended to change the word “determining” to “identifying”.
Independent claim 8 has been amended to remove the phrase “ from the claim preamble. In addition, the word “processor” has been modified to read “. The phrase “ determine an incapable pattern” has been changed to “identify an incapable pattern”. In addition, the phrase “determine a set of candidate puncturing patterns” has been changed to “identify a set of candidate puncturing patterns”. A new limitation has been added which reads “identify a bit-channel reliability of the transmitter in the wireless communication system”. The phrase “puncturing patterns based on bit-channel reliability” has been modified to read “puncturing patterns based on the identified bit-channel reliability”. The phrase “an information set based on the bit-channel reliability” has been modified to read “an information set based on the identified bit-channel reliability”. In addition, a new limitation has been added at the end of the claim which reads “and transmit, to a receiver, the encoded information bit”.
“processor” to “controller”.
Dependent claim 10 has been amended to change the word “processor” to “controller” and has also been amended to change all instances of the word “determine” to “identify”.
Dependent claim 11 has been amended to change the word “processor” to “controller” and has also been amended to change all instances of the word “determine” to “identify”.
Dependent claim 12 has been amended to change the phrase “an one-to-one relationship” to “a one-to-one relationship”.
Dependent claim 13 has been amended to change the word “processor” to “controller” and has also been amended to change all instances of the word “determine” to “identify”.
Dependent claim 14 has been amended to change the word “processor” to “controller”.
Independent claim 15 has been amended to change the claim preamble from “an apparatus of a wireless communication system, the encoding apparatus comprising” to “a first apparatus of a wireless communication system, the . The phrase “a processor configured to” has been modified to read “a controller coupled with the transceiver and configured to”. A new limitation has been added which reads “identify a bit-channel reliability of the apparatus in the wireless communication system,”. The phrase “transmit the punctured bit” has been modified to read “transmit, to a second apparatus, the punctured bit”. Additionally, the phrase “a second partial order that is determined” has been modified to read “a second partial order that is determined identified”.
Dependent claim 16 has been amended to change the word “apparatus” to the phrase “first apparatus” and has also been amended to change all instances of the word “determined” to “identified”.
“apparatus” to the phrase “first apparatus” and add the limitation “wherein the controller is further configured to identify a bit-channel reliability of the apparatus in the wireless communication system”. In addition, the claim has also been amended to change all instances of the word “determined” to “identified”.
Dependent claim 18 has been amended to change the word “apparatus” to the phrase “first apparatus” and has also been amended to change the phrase “an one-to-one relationship” to “a one-to-one relationship”.
Dependent claim 19 has been amended to change the word “apparatus” to the phrase “first apparatus”.
Dependent claim 20 has been amended to change the word “apparatus” to the phrase “first apparatus”. It also has been amended to change the word “processor” to “controller” and to change the word “determine” to “identify”.
	In addition to the amendments to the claims, applicant has amended the specification supplied with the application to further clarify the descriptions relating to Fig. 3, in order to overcome examiner’s objection in the Non-Final Office Action of 14-August-2020 to the lack of descriptive labels in Fig. 3 describing a method or process.
	All amendments described above are fully supported by the specification.
 Response to Arguments
In response to the Non-Final Office Action of 14-August-2020, applicant first argues that examiner’s objections to the drawings (in particular to Figs. 1 – 3) in the Non-Final Office Action was improper, or (in the case of Fig. 3) overcome by the amendments made to the specification 
In response to the Non-Final Office Action of 14-August-2020, applicant next argues that the amendments summarized above overcome the 35 USC § 101 rejections in the Non-Final Office Action. Examiner agrees with this assessment, in accordance with the following summaries.
Regarding Independent claim 1, the claim still recites a number of calculations/ mathematical concepts (“identifying an incapable pattern based on a number of puncturing bits”, “identifying a set of candidate puncturing patterns associated with the incapable pattern”, and “identifying a bit-channel reliability of the transmitter in the wireless communication system”) and therefore Claim 1 is directed to an abstract idea (mathematical concept – steps 2A = yes).
The amendment to the claim has, however modified it to be “a method performed by a transmitter” which ends with the limitation “transmitting, to a receiver, the encoded information bit”. As a result, the 35 USC § 101 analysis under step 2A, prong 2 now will conclude that the claim recites additional elements that integrate the judicial exception into a practical application; hence the 35 USC § 101 rejection is overcome by this limitation, and this will apply to the claims which depend upon claim 1 (2 – 7) as well.

Regarding Independent claim 8, the claim still recites a number of calculations/ mathematical concepts (“identify an incapable pattern based on a number of puncturing bits”, “identify a set of candidate puncturing patterns associated with the incapable pattern”, and identify a bit-channel reliability of the transmitter in the wireless communication system”) and therefore Claim 8 is directed to an abstract idea (mathematical concept – steps 2A = yes).
The amendment to the claim has, however modified it to be “a transmitter  which ends with the limitation “and transmit, to a receiver, the encoded information bit”. As a result, the 35 USC § 101 analysis under step 2A, prong 2 now will conclude that the claim recites additional elements that integrate the judicial exception into a practical application; hence the 35 USC § 101 rejection is overcome by this limitation, and this will apply to the claims which depend upon claim 8 (9 – 14) as well.

Regarding Independent claim 15, the claim still recites a number of calculations/ mathematical concepts (“generate an information bit”, “identify a bit-channel reliability of the apparatus in the wireless communication system”, “encode the information bit to generate a coded bit”, and “puncture the coded bit with a puncturing pattern to generate a punctured bit”) and therefore Claim 15 is directed to an abstract idea (mathematical concept – steps 2A = yes).
The amendment to the claim has, however modified it to be “a first apparatus of a wireless communication system, the encoding apparatus comprising: a transceiver configured to transmit and receive signals” which performs the limitation “and transmit, to a second apparatus, the punctured bit”. As a result, the 35 USC § 101 analysis under step 2A, prong 2 now will conclude that the claim recites additional elements that integrate the judicial 
Applicant also argues that the modification of claim 1 to now read “a method performed by a transmitter” overcomes the 35 U.S.C. & 112(b) rejection due to indefiniteness in the Non-Final Office Action, and examiner also agrees with this assessment.
 Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance. The present invention pertains to transmitters in wireless communication systems, and specifically to efficient mechanisms employing polar encoding of data by these systems.
Independent claim 1 of the invention recites in part “a method performed by a transmitter in a wireless communication system, the method comprising: identifying an incapable pattern based on a number of puncturing bits. Prior art of record from the Non-Final Office Action of 14-August-2020 (U.S. Patent 9239778-(Lee et al)) teaches “a method performed by a transmitter in a wireless communication system, the method comprising: identifying an incapable pattern based on a number of puncturing bits”. 
The prior art of record fails to teach the limitation “selecting an information set based on the identified bit-channel reliability”.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the 
Independent claim 8 is similar to independent claim 1  and also cites the limitation “select an information set based on the identified bit-channel reliability”, and therefore is allowable under the same reasoning as claim 1.
Independent claim 15 of the invention recites in part “a first apparatus of a wireless communication system, the apparatus comprising: a transceiver configured to transmit and receive signals: and a controller coupled with the transceiver and configured to: generate an information bit”. Prior art of record from the Non-Final Office Action of 14-August-2020 (U.S. Patent 9239778-(Lee et al)) teaches “a first apparatus of a wireless communication system, the apparatus comprising: a transceiver configured to transmit and receive signals: and a controller coupled with the transceiver and configured to: generate an information bit”.
The prior art of record fails to teach the limitation “wherein the puncturing pattern satisfies a partial order obtained by combining a first partial order and a second partial order that is determined identified based on a binary representation relationship of bit-channel indices or satisfies a single partial order”.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111